Citation Nr: 0914230	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1974 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a March 2009 hearing conducted at the 
RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for service-
connected hemorrhoids.  Through various statements, as well 
as testimony to the Board, the Veteran and his spouse have 
alleged that his hemorrhoids cause occasional leakage, for 
which he must wear protective pads.

In conjunction with his claim, the Veteran was afforded a VA 
examination in June 2006.  The examination report notes the 
Veteran was wearing a protective pad on which there was a 
small amount (approximately 1cc) of fecal material.  However, 
the Board observes the June 2006 VA examination report does 
not reflect whether such leakage is a symptom of the 
Veteran's service-connected hemorrhoids.  As such, the Board 
finds that an additional VA examination is warranted to 
determine whether the Veteran's impairment of sphincter 
control, with associated leakage, is related to the Veteran's 
service-connected hemorrhoids.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the severity 
of the Veteran's hemorrhoids and 
whether there is any relationship 
between the Veteran's impairment of 
sphincter control and his service-
connected hemorrhoids.  The claims 
folder, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
examiner should be conducted, and 
results included in the examination 
report.  The examiner is requested to 
assess the severity of the Veteran's 
hemorrhoids, and include a discussion 
as to whether his hemorrhoid disability 
is manifested by mild or moderate 
hemorrhoids; large or thrombotic 
hemorrhoids, irreducible, with 
excessive redundant tissue and 
frequently recurring; manifested by 
persistent bleeding with secondary 
anemia, or fissures.  

The examiner should also indicate 
whether any leakage is related to the 
Veteran's hemorrhoids and, if so; 
whether there is constant slight, or 
occasional moderate leakage; whether 
there are occasional involuntary bowel 
movements, necessitating wearing of 
pad; whether there is extensive leakage 
and fairly frequent involuntary bowel 
movements; or whether there is a 
complete loss of sphincter control.  A 
complete rationale for all opinions is 
requested.  

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




